DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 08 July 2022 [hereinafter Response] has been entered, where:
Claims 1, 17, and 25 have been amended.
Claims 1-25 are pending.
Claims 1-25 are rejected.
Claim Rejections - 35 U.S.C. § 101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, which is a process, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of “training . . . each cognitive engine . . . with a plurality of questions and known answers,” and “generating, by the computing device, a second query . . . .” These limitations recite a mathematical concept, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). The claim additionally recites limitations of “filling . . . a knowledge gap . . . ,” “assigning . . . the first query to the plurality of cognitive engines, . . . ,” “. . . comparing . . . the received responses from the plurality of cognitive engines,” “responsive to . . . is above a predetermined threshold value,” “performing . . . a response mediation process until the difference is below the predetermined threshold value,” and “selecting . . . a first final response from the received responses for the first query and the second query, . . . .” The response mediation process further recites the limitations of “determining . . . a common concept between the first response and the second response” each of these limitations falls within the mental process, that is include observations, evaluations, judgments, and opinions, which is another of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 1 recites an abstract idea.
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application because the only other additional elements recited in the claim are (i) a computing device, a knowledge database, and a plurality of cognitive engines, (ii) elements specifying that the “training data that includes a question from a moderator and an associated answer,” that the “each of the plurality of cognitive engines includes different characteristics for processing data,” that the response mediation process is performed “until the difference is below the predetermined threshold value,” and also (iii) limitations specifying that the “receiving . . . the first query,” “sending . . . the first response to the second cognitive engine, “sending . . . a third response . . . ,” “receiving . . . a third response . . .” and “displaying . . . the first final response to a user.“ Applying the abstract idea to generic computer components (that is, a computing device, a knowledge database, and a plurality of cognitive engines) does not represent a practical application of the abstract idea. MPEP § 2106.04(d). Also, generally linking the abstract idea to question / answer association represented as training data to a cognitive engine, such as training data that includes a question from a moderator and an associated answer, is a field-of-use limitation, and "generally linking the use of a judicial exception to particular technological environment or field of use," MPEP § 2106.04(d), cannot integrate the judicial exception into a practical application. Also further, receiving, transmitting, or displaying data are forms of insignificant extra-solution activity. MPEP § 2106.05(g). Therefore, claim 1 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use to question / answer association) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claim 17 recites a computer system, which is an article of manufacture, and thus one of the four statutory categories of patentable subject matter. However, claim 17 further recites the limitations of to “train each cognitive engine . . . with a plurality of questions and known answers,” and “generate a second query . . . .” These limitations recite a mathematical concept, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). The claim additionally recites limitations of to “fill a knowledge gap . . . ,” “assign the first query to the plurality of cognitive engines, . . . ,” “. . . compare . . . the received responses from the plurality of cognitive engines,” “responsive to . . . is above a predetermined threshold value,” “perform a response mediation process until the difference is below the predetermined threshold value,” and “select a first final response from the received responses for the first query and the second query, . . . .” The response mediation process further recites the limitations of to “determine a common concept between the first response and the second response,” which limitation falls within the mental process, that is include observations, evaluations, judgments, and opinions, which is another of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 17 recites an abstract idea.
Claim 17 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application because the only other additional elements recited in the claim are (i) one or more computer processors, one or more non-transitory computer readable storage media, a knowledge database, and a plurality of cognitive engines, (ii) program instructions stored on the non-transitory computer readable storage media for execution by at least one of the one or more computer processors, (iii) elements specifying that the “training data that includes a question from a moderator and an associated answer,” the “each of the plurality of cognitive engines includes different characteristics for processing data,” the response mediation process is performed “until the difference is below the predetermined threshold value,” and (iv) limitations specifying that the “receiving . . . the first query,” “sending . . . the first response to the second cognitive engine, “sending . . . a third response . . . ,” “receiving . . . a third response . . .” and “displaying . . . the first final response to a user.“ Instructions to apply the abstract idea to generic computer components (that is, processors, non-transitory computer readable storage media, a knowledge database, and a plurality of cognitive engines) do not represent a practical application of the abstract idea. MPEP § 2106.04(d). Also, generally linking the abstract idea to question / answer association represented as training data to a cognitive engine, such as training data that includes a question from a moderator and an associated answer, is a field-of-use limitation, and "generally linking the use of a judicial exception to particular technological environment or field of use," MPEP § 2106.04(d), cannot integrate the judicial exception into a practical application. Also further, receiving, transmitting, or displaying data are forms of insignificant extra-solution activity. MPEP § 2106.05(g). Therefore, claim 17 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use to a question / answer association) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 17 is subject-matter ineligible.
Claim 25 recites a computer program product, which is an article of manufacture, and thus one of the four statutory categories of patentable subject matter. However, claim 25 further recites the limitations to “train each cognitive engine . . . with a plurality of questions and known answers,” and to “generate a second query . . . .” These limitations recite a mathematical concept, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). The claim additionally recites limitations of to “fill a knowledge gap . . . ,” to “assign the first query to the plurality of cognitive engines, . . . ,” to “. . . compare . . . the received responses from the plurality of cognitive engines,” “responsive to . . . is above a predetermined threshold value,” to “perform a response mediation process until the difference is below the predetermined threshold value,” and to “select a first final response from the received responses for the first query and the second query, . . . .” The response mediation process further recites the limitations to “determine a common concept between the first response and the second response,” which limitation falls within a mental process, that include observations, evaluations, judgments, and opinions, which is another of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Thus, claim 25 recites an abstract idea.
Claim 25 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application because the only other additional elements recited in the claim are (i) one or more non-transitory computer readable storage media, a knowledge database, and a plurality of cognitive engines, (ii) program instructions stored on the non-transitory computer readable storage media, (iii) elements specifying that the “training data that includes a question from a moderator and an associated answer,” that the “each of the plurality of cognitive engines includes different characteristics for processing data,” that the response mediation process is performed “until the difference is below the predetermined threshold value,” and (iv) limitations specifying that the “receiving . . . the first query,” “sending . . . the first response to the second cognitive engine, “sending . . . a third response . . . ,” “receiving . . . a third response . . .” and “displaying . . . the first final response to a user.“ Instructions to apply the abstract idea to generic computer components (that is, non-transitory computer readable storage media, a knowledge database, and a plurality of cognitive engines) do not represent a practical application of the abstract idea. MPEP § 2106.04(d). Also, generally linking the abstract idea to question / answer association represented as training data and applied to a cognitive engine, such as training data that includes a question from a moderator and an associated answer, is a field-of-use limitation. Generally, linking the use of a judicial exception to particular technological environment or field of use," MPEP § 2106.04(d), cannot integrate the judicial exception into a practical application. Also further, receiving, transmitting, or displaying data are forms of insignificant extra-solution activity. MPEP § 2106.05(g). Therefore, claim 25 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally, linking the abstract idea to a field of use (that is, specifying the intended use to question / answer association) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 25 is subject-matter ineligible.
Claims 2 and 18 depend from claims 1 and 17, respectively, and each further recite the limitation of “adapting . . . a corpus of data . . . to generate a second final response based on the selected first final response,” which limitation recites a mathematical concept, such as one based on or involves a mathematical concept, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). Also, the limitation recites the intended use “to generate a second final response,” and such adapting being “associated with at least one cognitive engine from the plurality of engine . . . .” Such elements generally link the abstract idea to a field of use (that is, specifying an intended use of the “adapting” to generate “a second final response” in context with cognitive engines), and does not provide an inventive concept. MPEP § 2106.05(h). The claims, therefore, do not provide significantly more than an abstract idea, and are subject-matter eligible.
Claims 3 and 19 depend from claims 1 and 17, respectively, and each further recite the limitation of “wherein the first query, the second query, and the received responses are in natural language form.” The limitation merely recites more details or specifics of the abstract idea directed to “the first query, the second query, and the received responses,” and thus, does not provide significantly more than an abstract idea, and are subject-matter ineligible. 
Claims 4 and 20 depend from claims 1 and 17, respectively, and each further recite the limitations that “at least one characteristic of the different characteristics is selected from a group comprising: data sources, tuning parameters and algorithms.” The limitation merely recites more details or specifics of the abstract idea directed to the nature of “at least one characteristic,” and thus, does not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claims 5 and 21 depend from claims 1 and 17, respectively, and each further recite the limitation of “classifying . . . the plurality of cognitive engines . . . , wherein a score value is assigned to each cognitive engine of the plurality of cognitive engines,” which limitations of “classifying” and “assigned” fall within a mental process, that include observations, evaluations, judgments, and opinions, and is one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). The claims further recite the element “classifying . . . based on a set of test queries and a set of test responses,” which generally link the abstract idea to a field of use (that is, specifying the intended use to question / answer (or queries / responses) association) does not provide an inventive concept, MPEP § 2106.05(h), and are subject-matter ineligible. 
Claims 6 and 22 depend from claims 5 and 21, respectively, and each further recite the limitations of “assessing . . . the first query; and identifying . . . that the first cognitive engine has a score value greater than a score value of the second cognitive engine for the first query,” which limitations of “assessing” and “identifying” fall within a mental process, that include observations, evaluations, judgments, and opinions, and is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2), and are subject-matter ineligible.
Claims 7 and 23 depend from claims 1 and 17, respectively, and each further recite the limitations of “dividing . . . the first query into a first portion associated with a first category and a second portion associated with a second category, . . . ,” and “assigning . . . each of the first portion and the second portion of the first query to a different cognitive engine . . . ,” which limitations of “dividing” and “assigning” fall within a mental process, that include observations, evaluations, judgments, and opinions, and is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2). Also, the claims recite “wherein the first category and the second category are selected from a group comprising: geographic topics, sensor type related topic, and thematic related topics.” The limitation merely recites more details or specifics of the abstract idea directed to the nature of “the first category and the second category,” and thus, does not provide significantly more than an abstract idea. Accordingly, the claims are subject-matter ineligible.
Claims 8 and 24 depend from claims 7 and 23, respectively, and each claim recites “wherein assigning each of the first portion and the second portion of the first query is based on a category selected from a group comprising: geographic topics, sensor type related topics, thematic related topics.” The limitation merely recites more details or specifics of the abstract idea directed to the nature of “assigning” and “the first category and the second category,” and thus, does not provide significantly more than an abstract idea. Accordingly, the claims are subject-matter ineligible.
Claim 9 depends from claim 1, and recites the element “the first cognitive engine is the computing device.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 10 depends from claim 1, and recites the element “the second cognitive engine is the computing device.” The claim merely recites more details or specifics of the abstract idea of selecting a first final response from a plurality of query responses from intermediate query responses of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 11 depends from claim 1, and recites the limitation of “eliminating . . . at least one inappropriate response from a cognitive engine . . . by reformulating the first query in different ways and comparing related partial responses,” which limitations of “eliminating,” “reformulating,” and “comparing” fall within a mental process, that include observations, evaluations, judgments, and opinions, and is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2). The claim also recites “eliminating . . . based on an assessment defined by self-consistency, relevance, and coverage,” which merely recites more details or specifics of the abstract idea directed to the nature of “eliminating” through “assessment,” and thus, does not provide significantly more than an abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Accordingly, the claim is subject-matter ineligible. 
Claim 12 depends from claim 11, and recites “self-consistency is defined by a single response to at least two different queries.” The claim merely recites more details or specifics of the “self-consistency” of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Accordingly, the claim is subject-matter ineligible..
Claim 13 depends from claim 11, and recites “the at least one eliminated response does not match a type of query for the first query.” The claim merely recites more details or specifics of the “at least one eliminated response” of claim 11, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Accordingly, the claim is subject-matter ineligible.
Claim 14 depends from claim 1, and recites “coverage is defined by a response that addresses all portions of the first query.” The claim merely recites more details or specifics of “coverage”, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Accordingly, the claim is subject-matter ineligible.
Claim 15 depends from claim 1, and recites “selecting . . . the plurality of cognitive engines for assigning the first query . . . .” which limitation of “selecting” falls within a mental process, that include observations, evaluations, judgments, and opinions, and is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2). The claim also recites “selecting . . . based on an availability of each cognitive engine of the plurality of cognitive engines,” which merely recites more details or specifics of the abstract idea directed to the nature of “selecting”, and thus, does not provide significantly more than an abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Accordingly, the claim is subject-matter ineligible. 
Claim 16 depends from claim 1, and recites “determining, by the computing device, a common concept for the first query comprises applying a fuzzy match method and/or a synonym match based on an ontology.” which limitation of “applying” falls within a mental process, that include observations, evaluations, judgments, and opinions, and is one of the groupings of abstract ideas, MPEP § 2106.04(a)(2). The claim also recites “applying . . . a fuzzy match method and/or a synonym match based on an ontology,” which merely recites more details or specifics of the abstract idea directed to the nature of “applying”, and thus, does not provide significantly more than an abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Accordingly, the claim is subject-matter ineligible.
Examiner notes that the Applicant’s preambles do not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Examiner also notes that the Applicant’s specification is directed to machine learning training (see, e.g., Specification ¶ 0077 (“The moderator post-processes the answers given and finds out ‘knowledge gaps’ of the singular cognitive engine by applying a rating[, which is] evaluated with a series of questions with known answers each time that the training data and the engines are updated, i.e., each engine receives a subject-specific confidence level. . . . The “knowledge gaps” of singular engines are filled by adding training data, which in the easiest configuration is the question made by the moderator with the right answer.”)). In this regard, Examiner points Applicant to the “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection”, which is used in conjunction with, and is illustrative of the claim analysis under, the Guidance.
Response to Arguments
5.	Applicant, in sum, argues that the claims are not directed to an abstract idea because the amended claims require “a training of each cognitive engine from the plurality of cognitive engine . . . with training data that includes a question from a moderator and an associated answer.” (Response at pp. 13-14).
Examiner notes the amendments of Applicant, which serves to advance the prosecution of the application; however, Examiner respectfully disagrees the amendments overcome the rejection under Section 101. 
Initially, the MPEP sets out “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” MPEP § 2106.04(d)(1).
In Universal Secure Registry LLC v. Apple, Inc.,1 the Federal Circuit held that “[i]n cases involving authentication technology, patent eligibly often turns on whether the claims provide sufficient specificity to constitute an improvement to computer functionality itself. Universal Secure Registry at p. 5.
Examiner notes that the Response references the “disclosed improvement” relied upon by Applicant. (see Response at p. 14 (citing Specification ¶ 0077)). The claims, however, do not provide the sufficient specificity in view of the guidance provided by Universal Secure Registry. 
Turning to the Office’s guidance in “Subject Matter Eligibility Example 39 - Method for Training a Neural Network for Facial Detection,” a pertinent portion of the exemplar claim is directed to, inter alia, the “training set” where the recited limitations are:
* * *
collecting a set of digital facial images from a database;
applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images;
creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images;
training the neural network in a first stage using the first training set;
creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and
training the neural network in a second stage using the second training set.
In this regard, the exemplar claim is considered as not reciting a judicial exception because “[t]he claim does not recite any of the judicial exceptions enumerated in the 2019 PEG.” (“Subject Matter Eligibility Examples: Abstract Ideas” at p. 9 (emphasis added)).
The amended claims do refer to training; in context, the Applicant’s instant claims recite, inter alia:
* * *
training, by a computing device, each cognitive engine from a plurality of cognitive engines with a plurality of questions and known answers;
filling, by the computing device, a knowledge gap for at least one cognitive engine from the plurality of cognitive engines with training data that includes a question from a moderator and an associated answer;
* * *
(see, e.g., claim 1, lines 3-7). From the claim, for example, it is not clear in the context of the Guidance the correlation between “training,” “training data,” and the “cognitive engines.” Thus, Examiner respectively submits that an evaluation of the claims does not “ensure that the claim[s themselves reflect] the disclosed improvement.” That is, the claims do not include the components or steps of the invention that provide the improvement described in the specification. 
Accordingly, the rejections of the claims under Section 101 are set out in detail above.
Conclusion
6.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Published Application 20030167454 to Iordanov et al.) teaches relationship between procedural knowledge and declarative knowledge in COGNET. The main theme of this principle is that procedural knowledge may be defined in such a way that it operates on specific pieces of information in memory (called the scope), and that those pieces of information may be defined more abstractly within the cognitive task than they exist in memory.
(Michael Schubert, “Social Metacognition in Dyadic Learning,” Dissertation (2016)) teaches a cognitive model to cover research gaps from an individual perspective describing relevant processes of representing, monitoring and controlling own and others’ knowledge states during cooperative learning situations.
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Universal Secure Registry LLC v. Apple Inc., App. No. 20-2044 (Fed. Cir. 26 August 2021) (precedential).